IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. AP-75,594 & AP-75,595


EX PARTE FREDDIE JUNIOR GOESSLER, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. C-396-007741-0851821-A AND C-396-00740-0852297-A

IN THE 396TH DISTRICT COURT OF TARRANT COUNTY


 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of robbery by threats
and aggravated robbery with a deadly weapon and sentenced to thirty-five (35) years' imprisonment. 
The Court of Appeals affirmed these convictions.  Goessler v. State, Nos. 2-03-451-CR, 2-03-452-CR (Tex. App. - Fort Worth, August 19, 2004).
	Applicant contends that he was denied the opportunity to file petitions for discretionary
review because appellate counsel failed to timely notify Applicant that his convictions had been
affirmed.
	Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that any failure to file petitions for discretionary
review in these causes was not attributable to Applicant.  The trial court recommends that relief be
granted.  Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that
Applicant is entitled to the opportunity to file out-of-time petitions for discretionary review of the
judgments of the Court of Appeals in Cause Nos. 02-03-451-CR and 02-03-452-CR that affirmed
convictions in Case Nos. C-396-007741-0851821-A and C-396-00740-0852297-A from the 396th
District Court of Tarrant County.  Applicant shall file petitions for discretionary review with the
Court of Appeals within 30 days of the date on which this Court's mandate issues.

Delivered: January 10, 2007
Do Not Publish